DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,815,351. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,538,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims without including new limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is not clearly understood because “the undercut portion” lacks a clear antecedent basis.
Claim 8 is not clearly understood because “the support surface” lacks a clear antecedent basis.
Claim 10 is not clearly understood because of the phrases “e.g. of extruded profiles” and “e.g. extruded”.  Are these examples or required limitations?

Claim 13 is not clearly understood because “the at least one second groove” lacks a clear antecedent basis.  
Claim 14 is not clearly understood because “the undercut portion” lacks a clear antecedent basis.  
Claim 15 is not clearly understood because “the at least one second lug” and “the assembly frame” lack a clear antecedent basis.
Claim 17 is not clearly understood because “preferably more than two time larger, more preferably more than three times larger” is unclear.  Are these examples or required limitations?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridolph (2,496,910).
Fridolph discloses a combination of a window covering assembly and a window frame of a vehicle comprising a window frame (10,20) and a window covering assembly (30,C), as shown in Figures 1, 2, and 5. The window frame (10,20) has an outer face including at least one groove (12,14) having a depth direction in direction substantially orthogonal to a pane of the window frame, as shown in Figures 2 and 5. The claim does not require the outer face to be on the exterior of the vehicle. The window covering assembly (30,C) is provided with one or more snap elements (31,32) for snap-fixing the window covering (30,C) to the at least one groove (12), as shown in Figures 2 and 5 and disclosed on lines 35-42 of column 4. In reference to claim 3, the window frame includes first frame members (10,20) of extruded profiles, as disclosed on lines 52 and 53 of column 2. In reference to claim 4, the one or more snaps are lugs (31,32) of the window covering assembly cooperating with the at least one groove (12) of the window frame, as shown in Figures 2 and 5. In reference to claim 5, the at least one groove (12) includes an undercut portion, as shown in Figure 5. In reference to claim 6, the snap element (31,32) includes a retainer projecting laterally from the snap element into the undercut portion, as shown in Figures 2 and 5. In reference to claim 7, the one or more snap elements (31,32) include a support surface abutting against the window frame (10,20).  The support surface is formed by the underside of the lip to the right of lug (32), as shown in Figure 5. In reference to claim 8, the retainer and the support surface are positioned and . 
Claims 1, 2, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3140756.
DE 3140756 discloses the combination of a window covering system (6,14) and a vehicle window frame (4), as shown in Figure 1.  The window frame (4) has an outer face including grooves (7) having a depth direction in a direction substantially orthogonal to a pane of the window frame, as shown in Figure 1.  The window covering assembly (6,14) is provided with one or more snap elements (8,9) for snap fixing the window covering assembly (6,14) to the at least one groove (7) of the window frame, as shown in Figures 1 and 2.  In reference to claim 2, the window covering assembly comprises an assembly frame (6), a movable beam connected to an end of the shade (14) so the beam moves with respect to the assembly frame (6) as the shade moves between the open and closed position, as shown in Figure 1.  The assembly frame (6) is provided with the one or more snap elements (8,9) for snap-fixing the window covering assembly (6,14) to the window frame (4), as shown in Figures 1 and 2.  In reference to claim 11, each snap element (8,9) includes a lug (8) for insertion to a groove.  There are four grooves (7) shown in Figure 1.  One is the first groove and another is the second groove.  In reference to claim 12, the snaps for the grooves of the short sides are shorter than the snaps for the grooves of the long sides.  In reference to claim 18, there are four snap fasteners.  One is the first lug 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP

Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 23, 2021